DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denise Glassmeyer on 09/16/2021.

Claim 9 has been amended as follows:
One line 6, the words “and including” have been deleted and replaced with the words --positioned between--
On lines 7-8, the words “an outer polymeric surface positioned between the first end and the second end” have been deleted
Claim 19 has been amended as follows:
On line 2, the word “comprising” has been deleted and replaced with the word --comprises--
On line 3, the words “a first end and a second end” have been deleted and replaced with the words --the first end and the second end--
On lines 3-4, the words “opposed to the first end” have been deleted
On line 5, the words “an outwardly oriented surface, the outwardly oriented surface having” have been deleted and replaced with the words    --the outer polymeric surface having--
On line 9, the words “at least one” have been deleted and replaced with the words --the cellularized--
On line 9, the word --cellularized-- has been added between the words “the” and “sheath”
On line 10, the words “, the cellular material” have been deleted

  Claim 25 has been amended as follows:
On line 2, the word --cellularized-- has been added before the word “sheath”
On line 2, the words “of cellular material” have been deleted
On line 3, the words “the outer surface such that the cellular material is located on the outer surface” have been deleted and replaced with the words --the outer polymeric surface such that the cellular material is located on the outer polymeric surface--

Claim 27 has been amended as follows:
On line 3, the word --of-- has been added between the words “composed” and “a”

Allowable Subject Matter
Claims 9-23 and 25-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774